FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 12/29/2021 is acknowledged.
Claims 1-3 and 20 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belsom (8,919,125) in view of Jensen et al (US 2014/0366541).
In re Claim 1:  Belsom teaches a combustor (160) comprising: 
a nozzle casing (114); 

a nozzle assembly (see Fig. 2) provided inside the nozzle casing and having a plurality of nozzles fixed to the head end plate (see Fig. 2) to receive the fuel and air from the supply holes and a nozzle cap (112) having a plurality of through-holes surrounding the nozzles (see Fig. 2); and 
a plurality of fuel pegs (166) mounted on an inner surface of the nozzle casing (see Fig. 4; Belsom teaches the fuel pegs mounted on an outer surface and extend through the inner surface into the channel.  It is noted that absent persuasive evidence that mounting of the peg to the inner surface or the outer surface, was significant, the limitation was a matter of design choice and obvious extension of prior art teachings, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IVB and the apparatus would perform equally well in either way of mounting.  Jensen teaches mounting of the fuel pegs 43 on the inner surface, Fig. 5, and on the outer surface, Fig. 6) and disposed at predetermined intervals (col. 4 ll. 60) along an inner circumferential surface (col. 4 ll. 58-60) of the nozzle casing to inject the fuel into an air channel (120) between the nozzles and the nozzle cap; and

    PNG
    media_image1.png
    524
    861
    media_image1.png
    Greyscale

a fuel injection hole formed in one side of an upper end (applicant discloses in Fig. 10 that the upper end being further away from the inner surface) of the fuel peg in a direction corresponding to an 
Jensen further teaches that the outlets maybe placed at a various radial heights [0039] and that the outlets may have a release direction of +/-45º or 0º [0040] and therefore, in an upstream direction as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to have the fuel injection hole being formed only on an upstream side in the air flowing direction in order to improve mixing as taught by Jensen, [0040].
Belsom teaches he fuel peg includes a support part (169) mounted on the outer surface of the nozzle casing and an extension part extending a predetermined length inside the air channel from the support part (see Fig. 4, it is noted that mere rearrangement of parts, in this case attaching injector 166 to the outer surface of 114 or the inner surface of 114, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because injector 166 being attached to either surfaces, the apparatus will perform equally well).  Jensen also teaches wherein the fuel peg includes a support part mounted on a surface of the nozzle casing and an extension part extending a predetermined length inside the air channel from the support part.  However, Jensen is silent regarding where it is mounted but it may be apparent from the Fig. 5 that they are supported on the inside surface.  However, it is noted that mere rearrangement of parts, in this case moving the support part from outside surface to the inside surface, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because with the fuel peg being mounted on the either surface, the apparatus will perform equally well.
In re Claim 2:  Belsom i.v. Jensen teaches the invention as claimed and as discussed for Claim 1, above.  Belsom further teaches wherein the fuel peg includes: a support part (169) has a planar disk-shaped structure (Belsom teaches support structure 169 however does not specifically teach the shape of the support structure, it is noted that absent persuasive evidence that the particular configuration, in this case support structure having a planar disk-shaped structure, was significant, the shape of the support structure was a matter of design choice and obvious extension of prior art teachings, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IVB); and the extension part has a cylindrical 
In re Claim 3:  Belsom i.v. Jensen teaches the invention as claimed and as discussed for Claim 1, above.  Belsom further teaches wherein the fuel peg has a cross-sectional structure formed as either one of an oval or airfoil structure curved (Belsom teaches injector 166 having cylindrical shape and further teaches that present invention may be employed in fuel injectors having a different shape, col. 6 ll. 21-24; it is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing cylindrical or oval shape, with a reasonable expectation of success, in this case to inject fuel in the air channel, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E) in the direction corresponding to the direction (see Fig. 2) of air flowing along the air channel. 
In re Claim 20:  Belsom teaches a gas turbine (100) comprising a compressor (104) to compress air (intended use, annotated) introduced from an outside; a combustor (160) to produce combustion gas (intended use) by combusting a mixture of fuel (from nozzles) and the compressed air; and a turbine (108) to produce power (intended use) using the combustion gas, wherein the combustor comprises: 
a nozzle casing (114); 
a head end plate (annotated) coupled to one end of the nozzle casing (via 112) and having a plurality of supply holes through which the fuel (via 118) and compressed air (annotated) are respectively supplied; 
a nozzle assembly (see Fig. 2) provided inside the nozzle casing and having a plurality of nozzles  fixed to the head end plate (see Fig. 2) to receive the fuel and compressed air from the supply holes and a nozzle cap (112) having a plurality of through-holes surrounding the nozzles (see Fig. 2); and 
a plurality of fuel pegs (116) mounted on an inner surface of the nozzle casing (see Fig. 4; Belsom teaches the fuel pegs mounted on an outer surface and extend through the inner surface into the channel.  It is noted that absent persuasive evidence that mounting of the peg to the inner surface or the outer surface, was significant, the limitation was a matter of design choice and obvious extension of prior art teachings, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04 IVB and the apparatus would perform equally well in either way of mounting.  Jensen teaches mounting of the fuel 
a fuel injection hole formed in one side of an upper end (applicant discloses in Fig. 10 that the upper end being further away from the inner surface) of the fuel peg in a direction corresponding to an upstream direction of air flowing along an inside of the air channel (Belsom teaches that holes 170 point in all directions reading on the limitation “upstream direction of airflow”), 
Jensen further teaches that the outlets maybe placed at a various radial heights [0039] and that the outlets may have a release direction of +/-45º or 0º [0040] and therefore, in an upstream direction as claimed. 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to have the fuel injection hole being formed only on an upstream side in the air flowing direction in order to improve mixing as taught by Jensen, [0040].
Belsom teaches he fuel peg includes a support part (169) mounted on the outer surface of the nozzle casing and an extension part extending a predetermined length inside the air channel from the support part (see Fig. 4, it is noted that mere rearrangement of parts, in this case attaching injector 166 to the outer surface of 114 or the inner surface of 114, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because injector 166 being attached to either surfaces, the apparatus will perform equally well).  Jensen also teaches wherein the fuel peg includes a support part mounted on a surface of the nozzle casing and an extension part extending a predetermined length inside the air channel from the support part.  However, Jensen is silent regarding where it is mounted but it may be apparent from the Fig. 5 that they are supported on the inside surface.  However, it is noted that mere rearrangement of parts, in this case moving the support part from outside surface to the inside surface, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C) because with the fuel peg being mounted on the either surface, the apparatus will perform equally well.
Response to Arguments
Applicant's arguments with respect to claims 1 and 20 have been considered but are not persuasive and arguments have been addressed in the body of the rejections at the appropriate locations. 
The Examiner notes that the Applicant has not argued why the support being on the inner surface as opposed to the outer surface was significant.  it is noted that mere rearrangement of parts, in this case attaching injector to the outer surface or the inner surface, was an obvious extension of prior art teachings, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) MPEP 2144.04 (VI)(C).  Jensen’s Fig. 5 teaches that the injector is completely inside the casing not Fig. 7 as argued by the Applicant.
Both Belsom and Jensen teach either injection holes being on the upstream side or can be located at several circumferential positions.
Applicant claims an “upper end of the fuel peg” but failed to claim what portions is considered an upper end.  Typically, upper end would be closer to the inner surface of the casing.  However, in the elected Species I (Figs. 4-7), Applicant discloses the injection holes closer to the tip.  Both Belsom (Fig. 4) and Jensen (Fig. 7) teach the injection holes closer to the tip.
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741